IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                                                                September 24, 2007
                                     No. 06-61110
                                   Summary Calendar                           Charles R. Fulbruge III
                                                                                      Clerk

NERY ROLANDO SANCHEZ MENDOZA

                                                  Petitioner
v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL

                                                  Respondent



                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A75 23d 907


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Nery Rolando Sanchez Mendoza, a native and citizen of Guatemala,
petitions for review of the Board of Immigration Appeals’ (BIA) decision
dismissing his appeal, pursuant to denying his motion to remand the removal
proceedings to the immigration judge (IJ). The BIA agreed with the IJ that
Sanchez had waived his opportunity to file an application for cancellation of
removal.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-61110

      BIA rulings denying motions to remand are reviewed under a “highly
deferential abuse-of-discretion standard”. Zhao v. Gonzales, 404 F.3d 295, 303
(5th Cir. 2005) (citing Lara v. Trominski, 216 F.3d 487 (5th Cir. 2000)). Under
this standard, a BIA decision must be upheld “so long as it is not capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach”. Id. at 304 (quoting Pritchett v. I.N.S., 993 F.2d 80, 83 (5th Cir.
1993)).
      Sanchez wholly fails to address the BIA’s ruling: pursuant to 8 C.F.R. §
1003.31(b) and (c), Sanchez was required to submit a Department of Homeland
Security (DHS) receipt for payment of required fees with his application for
cancellation of removal; the receipt had to be submitted before the deadline
imposed by the IJ; and, because Sanchez did not file a DHS receipt before the
deadline, the IJ properly deemed his application abandoned. Sanchez concedes
he did not produce a DHS receipt before the deadline, but claims his application
was nevertheless timely. Because Sanchez fails, however, to address the bases
of the BIA’s dismissal of his appeal and denial of remand, he has abandoned any
contention that challenges the BIA’s decision. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).
      DENIED.




                                        2